                              UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION


Devonne Keith,                                                   Case No. 1:17-cv-1401

                        Petitioner,

        v.                                                       ORDER


Lyneal Wainwright, Warden,

                        Respondent.


        Before me is the August 16, 2019 Report and Recommendation of Magistrate Judge George

J. Limbert, (Doc. No. 9), recommending I dismiss the petition of pro se Petitioner Devonne Keith,

(Doc. No. 1), for a writ of habeas corpus pursuant to 28 U.S.C. § 2254.

        Under the relevant statute, “[w]ithin fourteen days after being served with a copy, any party

may serve and file written objections to such proposed findings and recommendations as provided

by rules of court.” 28 U.S.C. § 636(b)(1); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir.

1981). The fourteen-day period elapsed on September 3, 2019, see Fed. R. Civ. P. 6(a)(1) and (d),

and no objections have been filed.

        The failure to file written objections to the Magistrate Judge’s Report and Recommendation

constitutes a waiver of a determination by the district court of an issue covered in the report.

Thomas v. Arn, 728 F.2d 813 (6th Cir. 1984), aff’d, 474 U.S. 140 (1985); see also Walters, 638 F.2d at 950

(6th Cir. 1981); Smith v. Detroit Fed’n of Teachers, Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987) (“only

those specific objections to the magistrate’s report made to the district court will be preserved for

appellate review”).
        Following my review of the Magistrate Judge’s Report and Recommendation, I adopt the

Report and Recommendation, (Doc. No. 9), in its entirety as the Order of the Court and dismiss

Keith’s petition.

        So Ordered.




                                                    s/ Jeffrey J. Helmick
                                                    United States District Judge




                                                2
